                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JENNIFER DIAWARA et al.,                        :
              Plaintiffs,                       :           CIVIL ACTION
                                                :
               v.                               :
                                                :
UNITED STATES et al.,                           :           No. 18-3520
                Defendants.                     :


                                             ORDER

       AND NOW, this 2nd day of April, 2019, upon consideration of the defendants’ Partial

Motion to Dismiss (Doc. No. 5), the plaintiffs’ response thereto (Doc. No. 6), and the defendants’

reply (Doc. No. 7), and following an oral argument on January 18, 2019, it is ORDERED that the

Motion (Doc. No. 5) is GRANTED as follows:

       1. Defendant Amanda Galbreath and all claims against her are DISMISSED WITH

           PREJUDICE;

       2. Plaintiff Alpha Diawara’s loss of consortium claim is DISMISSED WITH

           PREJUDICE; and

       3. The plaintiffs’ demand for a jury trial is STRICKEN.




                                                    BY THE COURT:


                                                    /s/ Gene E.K. Pratter
                                                    GENE E.K. PRATTER
                                                    UNITED STATES DISTRICT JUDGE
